Citation Nr: 1730989	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO. 10-24 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a sinus disability.

3. Entitlement to service connection for a headache disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1969 to December 1970. While in service, the Veteran served as a Field Radio Operator and earned a Vietnam Defense Service Medal, Vietnam Campaign Medal with Device, Vietnam Cross of Gallantry with Palm, and other commendations. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In October 2015, the Board remanded the issues for further development, to include affording the Veteran appropriate VA examinations. The development has now been completed, and the case has been returned to the Board for further adjudication. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before a Veterans Law Judge in this matter in October 2012. A transcript of that hearing has been associated with the Veteran's claim file. However, the Veterans Law Judge who conducted the October 2012 hearing and signed the October 2015 remand is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a Veterans Law Judge who would decide the claim. However, he responded, through his representative, in June 2017 that he did not wish to testify at a new hearing and asked that the case be considered by the Board. 


FINDINGS OF FACT

1. The preponderance of evidence fails to establish that the Veteran's back disability is etiologically related to service.

2. The preponderance of evidence fails to establish that the Veteran's sinus disability is etiologically related to service.

3. The preponderance of evidence fails to establish that the Veteran has a current headache disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a chronic back disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a sinus disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3. The criteria for service connection for a headache disability have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in August 2008 and March 2013, that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letters informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim, with an adjudication of the claim by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. While obtaining the Veteran's treatment records was the subject of a previous remand, the Veteran's claim file now contains such records. In addition, new VA examinations were conducted in August 2016 and October 2016, and are also of record. Based on the submission of the medical records, coupled with the August 2016 and October 2016 VA examination, the Board finds that there has been substantial compliance with its October 2015 remand directives. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand.) 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted argument and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Therefore, in light of the foregoing, the Board will proceed to adjudicate the claims decided herein based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2016).

II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999). Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).

Back Disability

The Veteran claims entitlement to service condition for a back disability, stating he injured his back in August 1970 while in service, and that he later had back surgery in March 1986. The Veteran provided additional detail regarding his back injury when he testified at a Travel Board hearing in October 2012 that he injured his back in service when he fell 15 feet off the ladder of a guard tower in 1973, and that he has had chronic back pain ever since.

The Board has reviewed the Veteran's service treatment records. There is no evidence of the Veteran falling from a guard tower. The Veteran's Report of Medical History and Report of Medical Examination upon service entrance are absent any complaint, treatment, or diagnosis for a back injury or disability. The Veteran's Report of Medical History and Report of Medical Examination upon separation from service are similarly absent any complaint, treatment, or diagnosis for a back injury or disability, and revealed no spine, musculoskeletal, or neurological abnormalities. 

Post service treatment records indicate the Veteran sought treatment for his back with Dr. K. By letter dated October 2008, Dr. K. indicated the Veteran was a patient of his during the years of approximately 1975 to 1985 for back problems, but that the doctor did not have records going back those years. No additional information was provided about the nature, diagnosis, etiology, or treatment of the Veteran's back disability. 

Post service treatment records indicate the Veteran also sought treatment at the Cincinnati VAMC. These records reflect the Veteran sought treatment for other ailments, but not back pain.   

Post service medical records were also obtained from the Railroad Retirement Board and associated with the Veteran's claims file, as the Veteran worked for a railroad company until he retired on disability. A May 2006 record indicates the Veteran had a history of back problems dating back to 1986 when he underwent a discectomy in the lumbar spine. It was noted that the Veteran was significantly better for a prolonged period of time after this surgery, but within the past 4 years [since 2002], the Veteran began to experience more back pain. The pain was described as starting in his lower back and radiating down the right leg. X-rays of the lumbar spine revealed there was moderate lipping of multiple vertebral discs; mild wedge deformity of the L5 disc with no associated spondylosis or listhesis; and, probable L5 foraminal narrowing. There was no evidence of acute fracture or osseous lesion noted. The examiner opined that there was evidence of only a mild deficit with regard to lifting and carrying, finding the Veteran's back pains were more consistent with a diagnosis of sciatica than true degenerative disc disease. 

Post service medical records include an October 2008 radiology report from Bay Pines VAHCS which reflects the Veteran was diagnosed with lower lumbar and lumbosacral trilevel disc derangements, probable lower lumbar spinal stenosis with foraminal stenosis suggested.

Post service medical records from Tampa Bay Orthopaedic Specialists reflect the Veteran had surgery in January 2009 for lumbar radiculitis; and in a follow up visit in June 2009, the Veteran reported feeling pretty good with minimal back pain at the time, using only ibuprofen as needed. 

A VA examination was conducted in August 2016, followed by an October 2016 medical opinion. After a thorough review of the Veteran's in-person examination, service treatment records, post service treatment records, and lay testimony, the October 2016 examiner opined that the Veteran's current back diagnoses are less likely than not related to service, including to the in-service back injury as reported by the Veteran. The examiner's rationale was as follows: the Veteran's physical examination at the time of his military separation does not evidence that he sustained significant trauma arising from the fall; the long period of time from when the Veteran left the service in 1970 to the time he had his first operation in his lumbar spine in 1985-1986 would sever any causal relationship with an event in the military service; there are several records from the private sector and the VA facility which date the Veteran's back pains starting in 1985-1986 rather than before, which demonstrates there was not a continuation of the back problem from the time that the Veteran left the military service; the information from the April 2013 VA examination which relayed that the Veteran's statement that his x-rays at the time of his fall were negative; and, subsequent x-rays of the lumbar spine have not demonstrated that the Veteran had lumbar spine fractures or dislocations that would normally have been expected of a fall from a considerable distance.

Consideration has been given to the Veteran's assertions that he has a back disability as a result of service, as well as the lay statement of R.A. Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Back disabilities are not conditions readily amenable to lay diagnosis or probative comment regarding etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Thus, the Veteran's contentions as to the diagnosis or etiology of his claimed back disability have little probative value, and are outweighed by the findings of the October 2016 VA examiner's opinions. Further, given the depth of the October 2016 examination report, and the fact that the VA examiner's opinions were based on a thorough review of the applicable record, including the Veteran's STRs and his contentions regarding symptomatology, as well as the post service medical treatment records, the Board finds that the September 2016 VA examiner's opinions are the most probative and material to the Veteran's claim. See Owens v. Brown, 7 Vet. App. 429 (1995).

In conclusion, the Board finds that service connection for a back disability is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.

Sinus Disability

The Veteran claims entitlement to service connection for sinusitis. 

The Veteran's STRs reflect that he was treated for upper respiratory infections in June and November 1970, as well as for sore throats in May, June, and November 1970. The Veteran's Report of Medical History and Report of Medical Examination upon separation from service indicate the Veteran's sinuses were "normal," and these reports are absent any complaint, treatment, or diagnosis for a sinus disability. 

Medical records from the Cincinnati VA medical center reflect a May 1971 record in which the Veteran was diagnosed with a deviated septum. In addition, the Veteran had also complained of chronic frontal headaches that were partially relieved by aspirin. Surgery was scheduled, and reference was made to rule out sinus headaches. A July 2005 progress note indicated the Veteran was stable on medication, and other progress notes indicated the Veteran was "good on Zyrtec" and "good on Loratidine" for his chronic sinusitis.

A VA examination was conducted in August 2016, followed by an October 2016 medical opinion. After a thorough review of the Veteran's in-person examination, service treatment records, and post service treatment records, the October 2016 examiner opined that the Veteran's current condition of chronic sinusitis (and allergic rhinitis as diagnosed by the August 2016 VA examination) is less likely than not due to the in-service complaints as noted in the service treatment records. The examiner's rationale was as follows: the STRs do not demonstrate that a chronic sinus condition was persistent while on active duty as determined by either the treatment notes or in the separation physical examination, and from a medical point of view, the Veteran experienced minor self-limiting conditions which resolved as expected of such illnesses; when further problems did arise with the claimed issue of allergic rhinitis in 2008 (not the deviated nasal septum) it was many years after the events in the military service - this considerable period of time after the Veteran left the military without a continuity of the same complaints would have severed any causal connection to the current issue; and, there is no objective evidence that the Veteran had the characteristic required signs and symptoms, physical findings, or imaging studies for chronic sinusitis from the records seen; what he has currently is allergic rhinitis. 

Consideration has been given to the Veteran's assertions that he has a sinus disability as a result of service. Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Sinus disabilities are not conditions readily amenable to lay diagnosis or probative comment regarding etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Thus, the Veteran's contentions as to the diagnosis or etiology of his claimed sinus disability have little probative value, and are outweighed by the findings of the October 2016 VA examiner's opinions. Further, given the depth of the October 2016 examination report, and the fact that the VA examiner's opinions were based on a thorough review of the applicable record, including the Veteran's STRs and his contentions regarding symptomatology, as well as the post service medical treatment records, the Board finds that the October 2016 VA examiner's opinions are the most probative and material to the Veteran's claim. See Owens v. Brown, 7 Vet. App. 429 (1995).

In conclusion, the Board finds that service connection for a sinus disability is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.


Headaches

The Veteran claims entitlement to service connection for headaches.

The Veteran's STRs reflect that he was treated for a headache in July 1969, but there are no further indications of any headache complaints in service. The Veteran's Report of Medical History and Report of Medical Examination upon separation from service are absent any complaint, treatment, or diagnosis for a headache disability. 

Medical records from the Cincinnati VA medical center reflect a May 1971record in which the Veteran had complained of chronic frontal headaches that were partially relieved by aspirin. Because the Veteran also has a deviated septum, surgery was scheduled, and a reference was made to rule out sinus headaches. No further progress notes reference headaches. 

Post service medical records were also obtained from the Railroad Retirement Board and associated with the Veteran's claims file, as the Veteran worked for a railroad company until he retired on disability. These records make no reference to the Veteran suffering with a headache disability.

A VA examination was conducted in April 2013 specifically for headaches. The examiner considered the Veteran's contention that his headaches were related to his sinus problems but concluded that he did not have a separately diagnosable headache disability.

Here, upon review of the record, the Board finds that, based on the evidence of record, the Veteran does not have a diagnosable headache disability. In so finding, the Board looks to the April 2013 VA examination, which considered the Veteran's reported symptoms and reached the conclusion that he does not have a separately diagnosed headache disorder; rather, his symptoms are attributable to his sinus disability. Further, a diagnosis for headaches at any point during the appeal period is absent in both VA and private treatment records.

In so finding, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). Evidence must show that the Veteran currently has the disability for which benefits are being claimed. Here, however, as noted above, the evidence does not establish that the Veteran currently experiences a diagnosable headache disability. The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury. See 38 U.S.C.A. § 1110. In the absence of a current disability, the analysis ends, and the claim for service connection for a headache disability cannot be granted. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Consideration has been given to the Veteran's lay statements that he has a headache disability as a result of service, as well as the lay statement of R.A. Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Headache disabilities are not conditions readily amenable to lay diagnosis or probative comment regarding etiology. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Thus, the Veteran's contentions as to the diagnosis or etiology of his claimed headache disability have little probative value, and are outweighed by the findings of the April 2013 VA examiner's opinions. 

In conclusion, given the lack of a current diagnosis for headaches, the Board finds that service connection for a headache disability is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a sinus disability is denied.

Entitlement to service connection for a headache disability is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


